This is an appeal from an order of the district judge of the Ninth judicial district, in chambers, refusing to dissolve a temporary injunction theretofore granted by him. Our statutes allow appeals from orders or judgments granting, refusing, or dissolving temporary injunctions. Revised Statutes 1911, art. 4644. No provision is made for an appeal from an order refusing to dissolve a temporary injunction, and, in the absence of statutory authority therefor, an appeal from such an order does not lie. We are therefore without jurisdiction to entertain this appeal, and the same is hereby dismissed.
  Dismissed. *Page 237